Citation Nr: 1119576	
Decision Date: 05/20/11    Archive Date: 05/27/11

DOCKET NO.  09-18 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation for orthopedic residuals of a gunshot wound, including fracture to the right humerus, currently evaluated at 20 percent disabling.

2.  Entitlement a separate evaluation for muscle residuals of a gunshot wound, including fracture to the right humerus.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had active military duty from September 1970 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The RO has assigned separate orthopedic, neurologic and scar evaluations for the residuals of the gunshot wound to the right humerus.  The Veteran's representative, in a July 2010 submission completed in lieu of VA Form 646, and in a March 2011 informal brief argues that the December 2007 VA examination report notes muscle damage and that a separate evaluation should be assigned for these residuals.  The Veteran's representative further noted that there was no discussion relating to the muscle groups during the April 2010 VA examination and it is not clear to what extent the muscle damage is disabling.  This matter has not been addressed by the RO and is remanded to the RO via the Appeals Management Center in Washington, DC.  VA will notify you if further action is required on your part.  


FINDING OF FACT

The orthopedic fracture residuals of a gunshot wound to the right humerus are manifested by no more than moderate deformity of the right humerus; range of motion is limited to shoulder level.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for orthopedic residuals of a gunshot wound to the right humerus, status-post fracture are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.69, 4.71a, Diagnostic Codes 5200, 5201, 5202 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, (West 2002); 38 C.F.R. § 3.159 (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty to assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the RO dated in November 2007 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The letter also provided the Veteran with information concerning the evaluation and effective date that could be assigned should his claim be allowed, pursuant to Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service and other pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service treatment and post-service treatment records have been obtained.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  The Veteran has been afforded VA examinations in December 2007 and April 2010.  The Board finds that such examinations address the relevant rating criteria governing the evaluation of the Veteran's right humerus disability.  For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Increased Evaluation

The Veteran is currently evaluated at the 20 percent disability level for fracture, residuals of a gunshot wound to the right humerus (major).  This rating has been in effect since March 1972 under Diagnostic Code (DC) 5202.  The Veteran filed a claim for an increased disability evaluation for his service-connected right humerus disability in October 2007, essentially claiming worsening of the disability.  

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, however the Board must consider whether a staged rating is warranted for any part of the period under consideration.  Francisco v. Brown, 7 Vet. App. 55 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2008).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

As noted earlier, the Veteran's fracture residuals of a gunshot wound to the right humerus is rated as 20 percent disabling under 38 C.F.R. § 4.71a, DC 5202, impairment of the humerus (major).  For the major extremity, a 20 percent rating is warranted for malunion characterized as either a moderate or marked deformity.  A 20 percent rating is also warranted for recurrent dislocation at the scapulohumeral joint with either infrequent episodes and guarding of movement only at the shoulder level, or frequent episodes and guarding of all arm movements.  A 30 percent rating is warranted for frequent episodes and guarding of all arm movements.  A 50 percent is warranted for fibrous union.  A 60 percent is warranted for nonunion, (false flail joint) and an 80 percent rating is warranted for loss of the humeral head (flail shoulder).  38 C.F.R. § 4.71a, DC 5202.

The instant disability potentially implicates other diagnostic codes.  Limitation of major arm motion at shoulder level warrants a 20 percent rating; midway between side and shoulder level warrants a 30 percent rating.  Limitation of arm motion to 25 degrees from the side warrants a 40 percent rating.  38 C.F.R. § 4.71a, DC 5201.

Normal range of motion in the shoulder is from 0 to 180 degrees of forward elevation (flexion) and 0 to 180 degrees of shoulder abduction.  See 38 C.F.R. § 4.71a, Plate I.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The United States Court of Appeals for Veterans Claims (Court) has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain. Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain. DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

Ankylosis of the scapulohumeral articulation for the major arm that was favorable, with abduction to 60 degrees, and the ability to reach the mouth and head warrants a 30 percent rating.  Such ankylosis that was intermediate between favorable and unfavorable warrants a 40 percent rating.  Unfavorable ankylosis with abduction limited to 25 degrees from the side warrants a 50 percent rating.  A note to this diagnostic code indicates that ankylosis of the scapulohumeral articulation occurs when the scapula and humerus move as one.  38 C.F.R. § 4.71a, DC 5200.

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  See 38 C.F.R. § 4.71a, DC 5003.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

As noted above, the Veteran essentially contends that he is entitled to a rating in excess of 20 percent for his right humerus disability.  VA outpatient treatment reports show an old well-healed fracture of the distal humeral shaft on x-rays of the right shoulder and humerus taken in April 2006.  Also, x-rays at that time show no acute fracture or subluxation.  However, mild arthritic findings were seen at the acromioclavicular (AC) joint as well as at the glenohumeral joint.  There was minor spurring at the greater tuberosity of the humeral head.  Degenerative narrowing and spurring was also present at the elbow.  The impression was old healed humeral shaft fracture.  Osteoarthritis of the elbow and shoulder.  No acute osseous abnormality identified.  

VA muscle examination conducted in December 2007 noted the Veteran's problem as fracture residuals of a gunshot wound to the right humerus, as a result of being injured in a fire fight in service in 1972.  The Veteran reported that nerve damage was done at the time of the injury and he has numbness in his arm to his hand that has become progressively worse.  He stated that the pain and weakness of his hand makes it difficult to transfer to and from his wheelchair, (the Veteran has paraplegia unrelated to service).  The Veteran reported the history of his wound, which was a through and through injury from a bullet.  He was hospitalized for three months.  He had paralysis of the arm for a short period of time after the injury.  

At the time of the examination he reported that he was experiencing pain, weakness and numbness.  He reported there was no decreased coordination, increased fatigability, uncertainty of movement and no flare-ups of muscle injury residuals.  On physical examination the examiner noted that the biceps ( Muscle Group 5) and triceps (Muscle Group 6) muscles had been injured, destroyed, or traversed.  It was noted that the body areas injured were the right shoulder girdle and arm.  The biceps were injured and the muscle strength when examined was four.  The triceps were injured and the muscle strength when examined was five.  There was no tissue loss.  The muscle function was normal and sufficient in terms of comfort, endurance, and strength, for performing activities of daily living.  Examination further revealed there were residuals of nerve damage to the extent of decreased soft touch of the entire right arm.  It was also noted that joint motion was limited by muscle disease or injury.  There were no residuals of tendon or bone damage and no finding of muscle herniation or loss of deep fascia or muscle substance.  The diagnosis was residuals of gunshot wound to the right humerus.  It was noted that the Veteran was unemployed and that pain and weakness of the arm has a moderate impact on the Veteran's ability to transfer to and from his wheelchair.  

In October 2008 Dr. EGB, the Veteran's primary care physician, wrote that the Veteran is a Vietnam Veteran who suffered a gunshot wound to the right upper extremity.  He has chronic pain associated with it, which has worsened over the last six months to two years.  Subsequent to his serving in the military, he suffered a gunshot wound as a prison guard resulting in paraplegia.  Further, he noted that the upper extremities are so much more critical in a patient with paraplegia as far as mobility and using a wheelchair.  

In November 2008 the RO received a written statement in support of the Veteran's claim from the Veteran's wife, who described that the Veteran has had difficulties through the years consisting of pain and weakness in his upper extremities on a daily basis.  She noted that since the Veteran has no use of his legs his arms constitute 100 percent of his limbs.  She stated that he use to be strong enough to, get from his wheelchair into the van seat and from the van seat back into his wheelchair, get himself down in the bathtub, bathe himself and get back into the wheelchair, and lift himself from his wheel chair onto the bed, but now his arms are too weak and she must help him.  

In March 2009 the Veteran was seen as an outpatient at a VA clinic.  He complained of pain due to arthritis in the upper extremities.  He rated the pain as 5/10 in the right shoulder.  Active range of motion was within full limits in bother upper extremities.  Passive range of motion was within full limits in all four extremities.  Strength of his elbow was graded 5/5 and 4/5 (4 = active movement, full range of motion against moderate resistance; 5 = normal active movement, full range of motion against full resistance).  It was noted that the Veteran was able to assist with rolling and positioning himself in the bed; he was able to do most of the work.  It was further noted that he is independent with transfers from chair to chair and bed to chair, but needs minimal assistance transferring from driver's seat in a car to the wheel chair.  A VA outpatient clinic note from physical medicine and rehabilitation shows that in August 2009 the Veteran had full active range of motion of the upper extremities on physical examination of the extremities.  It was noted that he did have some discomfort with both shoulders with abduction.

In April 2010 the Veteran underwent VA examination for his service-connected fracture residuals of the right humerus.  He reported symptoms of giving way, instability, pain, stiffness, weakness, incoordination and decreased speed of joint motion of the right shoulder, elbow and wrist.  He also reported tenderness, and weekly flare-ups of joint disease that are severe and last one to two days.  He stated he takes medication during flare-ups which is poorly effective.  He reported that he has difficulty completing his activities of daily living and instrumental activities of daily living during flare-ups due to pain, weakness and fatigue in his right arm.  There were no constitutional symptoms of arthritis or incapacitating episodes of arthritis.  It was noted that the Veteran requires wheelchair use and is non-ambulatory due to T3 paraplegia and is not due to right humerus fracture.  

Physical examination revealed right shoulder and elbow tenderness and weakness.  Range or motion of the right shoulder revealed objective evidence of pain with active motion.  Flexion was from zero to 120 degrees, abduction was from zero to 110 degrees, and internal and external rotations were zero to 80 degrees.  There was objective evidence of pain following repetitive motion.  There also were additional limitations after three repetitions of range of motion, with pain being the most important factor.  Range of motion after repetitive motion was flexion from zero to 110 degrees, abduction was from zero to 110 degrees, internal rotation was zero to 75 degrees, and external was zero to 70 degrees.  Range of motion of the elbow was flexion from zero to 120 degrees, extension from zero to 90 degrees, pronation from zero to 70 degrees and supination from zero to 70 degrees.  There was objective evidence of pain following repetitive motion.  There also were additional limitations after three repetitions of range of motion, with pain being the most important factor.  Range of motion after repetitive motion was flexion from zero to 110 degrees, extension from zero to 90 degrees, pronation from zero to 60 degrees and supination from zero to 60 degrees.  

X-rays of the right shoulder showed no evidence of fracture or dislocation.  No focal osseous lesions were identified.  Degenerative changes were seen at the acromioclavicular joint and glenohumeral joint.  Elevation of the humeral head within the glenoid fossa was compatible to rotator cuff atrophy.  The impression was degenerative changes as described.  X-rays of the elbow showed mild elbow joint degenerative disease.  

It was noted that the Veteran's usual occupation was welder, and policeman.  He is currently unemployed due to disability from gunshot wound to the spinal cord (not related to service).  The impact of his right humerus disability on occupational activities was noted as decreased mobility, decreased manual dexterity, problems with lifting and carrying, difficulty reaching, lack of stamina, weakness or fatigue, and decreased strength ,of the right upper extremity.  The diagnosis was degenerative joint disease of the right shoulder, elbow and wrist. 

On the basis of the foregoing evidence, the Board finds that an evaluation in excess of 20 percent is not warranted for the orthopedic residuals of the gunshot wound to the right humerus.  In order for the Veteran to get a 30 percent evaluation for his right humerus disability, the evidence of record must demonstrate either malunion of the humerus with marked deformity, an impaired humerus with frequent episodes of guarding of all arm movements, or arm limitation of motion midway between the side and shoulder level to 25 degrees from the side, or favorable ankylosis, abduction to 60 degrees, can reach mouth and head, and such symptoms as described are not shown in the evidence of record.  

The Veteran's shoulder demonstrated no more than moderate deformity.  On VA examinations, there was no mention of malunion of the humerus, guarding of all arm movements, arm limitation of motion or ankylosis (humerus and scapula moving together as one piece).  VA examination in April 2010, the Veteran had right arm flexion and abduction to 110 degrees and internal rotation to 75 degrees and external rotation to 70 degrees.  The Board has considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca, but finds that a rating in excess of 20 percent is also not warranted on the basis of functional loss.  Although VA examiners documented weakness, and pain, the exhibited function loss is not such as to warrant an evaluation in excess of  the current 20 percent disability rating.  See Deluca, 8 Vet. App. 202.

In addition, the Board is cognizant that radiologic findings in April 2006 revealed osteoarthritis of the elbow and shoulder.  The Board notes that degenerative arthritis is ratable under DC 5003.   However, that diagnostic code specifically states that disabilities involving degenerative arthritis confirmed by x-ray findings should be rated on the limitation of motion under the appropriate diagnostic codes, such as DCs 5200 and 5201.  See 38 C.F.R. § 4.71a, DC 5003 (2010).  Given that the Veteran is currently compensated with consideration of the appropriate limitation of motion diagnostic codes, the Board finds a separate rating for arthritis would constitute pyramiding.  See 38 C.F.R. § 4.14 (the evaluation of the same manifestation or disability under different diagnoses is to be avoided).

The Board additionally notes that the Veteran's wife's statements regarding the Veteran's inability to transfer from his wheelchair because his arms are too weak is inconsistent with subsequent representation by the Veteran to VA healthcare professionals that he was able to do most of the work with respect to transfers and required minimal assistance.  

Thus, the evidence of record does not demonstrate any evidence commensurate with the criteria necessary for a higher evaluation.  Therefore an increased rating in excess of 20 percent for the stated period is not for application.  

Alternatively, the Board has also considered the applicability of other diagnostic codes providing for assignment of more than a 30 percent rating for fracture residual of gunshot wound to the right humerus, but finds that no higher rating is assignable.  In this case, there simply is no medical evidence of any ankylosis of the scapulohumeral articulation, recurrent shoulder separations, or impairment of the humerus, clavicle or scapula.  As such, there is no basis for an evaluation of the disability under DCs 5200, 5202, or 5203, respectively.  See 38 C.F.R. § 4.71a.  Also, the Board notes that the Veteran has been rated under DC 8514 for right radial nerve dysfunction (claimed as bilateral carpal tunnel syndrome) associated with fracture residual of gunshot wound to the right humerus.  He has also been assigned a separate rating for residual scarring from the gunshot wound and has not appealed those evaluations.  

With respect to assigning a staged rating during the period on appeal, the Board notes that the rating for the Veteran's fracture residual of gunshot wound to the right humerus has been appropriately staged.  See Hart, 21 Vet. App. 505. 

The above determination is based on application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point during the period on appeal has the Veteran's right humerus disability been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321.

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  

The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the  rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment  or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the Veteran's symptoms associated with his service-connected right humerus disability cause limited motion, weakness, and pain.  However, such impairment is contemplated by the  applicable rating criteria.  The rating criteria reasonably describe the Veteran's disability.  Referral for consideration of extraschedular ratings is, therefore, not warranted.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R.  § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

For the foregoing reasons, the Board concludes that a higher rating for the Veteran's service connected fracture residual of gunshot wound to the right humerus is not warranted.  The benefit-of-doubt rule does not apply when the Board finds that a preponderance of the evidence is against the claim.  Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001)

Finally, the examiner at the April 2010 VA examination noted that the Veteran was unemployed.  A TDIU is part of an increased disability rating claim when such claim is raised by the record; and that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  See e.g., Rice v. Shinseki, 22 Vet. App. at 447.  Although it was noted that the service-connected disability impacted occupational activities, it was reported that the Veteran was unemployed for more than 20 years due to a gunshot wound to the spinal cord.  It was not suggested that the service-connected disability precluded employment.  Under the circumstances, the Board does not find that the matter of TDIU is reasonably raised by the record.  


ORDER

An increased rating for orthopedic residuals of gunshot wound to the right humerus, status-post fracture is denied. 


REMAND

The Veteran's representative, in a July 2010 submission completed in lieu of VA Form 646, and in a March 2011 informal brief argues that the December 2007 VA examination report notes muscle damage to Muscle Groups V and VI.  It is claimed that the muscle damage should be rated separately from the neurologic, orthopedic and scar residuals of the gunshot wound.  The Veteran's representative further noted that there was no discussion relating to the muscle groups during the April 2010 VA examination and suggested that the issue be remanded to determine if there is still muscle damage and if so, to what extent.  

VA muscle examination conducted in December 2007 noted the Veteran's problem as fracture residuals of a gunshot wound to the right humerus, as a result of being injured in a fire fight in service in 1972.  On physical examination the examiner noted that the biceps (Muscle Group 5) and triceps (Muscle Group 6) muscles had been injured, destroyed, or traversed.  It was noted that the body areas injured were the right shoulder girdle and arm.  The biceps were injured and the muscle strength when examined was four.  The triceps were injured and the muscle strength when examined was five.  There was no tissue loss.  The muscle function was normal and sufficient in terms of comfort, endurance, and strength, for performing activities of daily living.  A detailed muscle examination has not been accomplished since the December 2007 work-up.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA muscle examination to assess the current nature and severity of any muscle damage present as a result of a gunshot wound to his right humerus.  The claims folder should be made available for review, and the examination report should reflect that such review occurred.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The specific Muscle Group(s) affected by the gunshot wound should be specified and the degree of muscle impairment should be identified.  The examiner is asked to distinguish any orthopedic and neurologic manifestations of the residuals of a gunshot wound to the right humerus from any pathology associated with muscle damage.  

2.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the claim should be readjudicated, to include all evidence received since the last adjudication of the claim by the RO.  Consideration should be given to the appropriate Diagnostic Codes affecting muscle injury and it should be determined if a separate evaluation for residuals of muscle injury would be prohibited.  See 38 C.F.R. § 4.14 (2010) (The evaluation of the same disability under various diagnoses is to be avoided).    If the claim remains denied, the Veteran and his representative should be issued another supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


